 



Exhibit 10.1
INCREMENTAL FACILITY AMENDMENT
          This Incremental Facility Amendment (this “Amendment”) dated March 28,
2007, among SELECT MEDICAL CORPORATION, a Delaware corporation (the “Borrower”),
SELECT MEDICAL HOLDINGS CORPORATION (“Holdings”), the subsidiaries signatory
hereto, each Lender signatory hereto (the “Additional Term Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, is an Incremental Facility
Amendment within the meaning of the CREDIT AGREEMENT dated as of February 24,
2005 (as amended, the “Credit Agreement”), among the Borrower, Holdings, the
LENDERS party thereto from time to time, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement
(as amended hereby).
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower may from time to time request Incremental Term Loans in an aggregate
amount not to exceed $100,000,000, subject to the terms and conditions set forth
therein;
          WHEREAS, the Borrower desires to borrow $100,000,000 aggregate
principal amount of Additional Tranche B Term Loans (as defined below), which
shall constitute Incremental Term Loans within the meaning of the Credit
Agreement;
          WHEREAS, the Additional Term Lender has agreed, subject to the terms
and conditions set forth herein, to make Additional Tranche B Term Loans to the
Borrower in an aggregate amount equal to its New Tranche B Commitment (as
defined below).
          NOW, THEREFORE:
          SECTION 1. Incremental Facility Amendment.
          (a) The Borrower and each Additional Term Lender party hereto hereby
agree that:
          (i) the Commitment (the “New Tranche B Commitment”) of each Additional
Term Lender and the aggregate amount of Incremental Term Loans which shall be
borrowed (the “Additional Tranche B Term Loans”) pursuant to this Amendment
shall be in an amount equal to up to $100,000,000 (provided that the Borrower
shall only be allowed one draw under this Agreement);
          (ii) the Additional Tranche B Term Loans shall be made on the first
date on which the conditions set forth in Sections 2.20 and 4.02 of the Credit
Agreement and Section 4 hereof have been satisfied in full (the “Incremental
Facility Effective Date”), which shall be the Incremental Facility Closing Date
with respect to the New Tranche B Commitments; and
          (iii) the Applicable Rate for the Additional Tranche B Term Loans
shall at all times be equal to 2.00% per annum for Eurodollar Loans and 1.00%
per annum for ABR Loans.
          (b) Each Additional Term Lender and the Borrower hereby agree that
each Additional Tranche B Term Loan funded pursuant to this Amendment will have
the same ranking and all other terms as the Tranche B Term Loans, except that
the Additional Tranche B Term Loans shall accrue interest from and including the
Incremental Facility Effective Date, and, from and after the Incremental
Facility

 



--------------------------------------------------------------------------------



 



Effective Date, each Additional Term Lender will be a Lender and a Tranche B
Lender for any and all purposes under the Credit Agreement.
          (c) To give effect to the Additional Tranche B Term Loans, the parties
hereto agree that the table set forth in Section 2.10(a) of the Credit Agreement
is hereby amended by adding $250,000 to each principal payment due on each
payment date beginning with June 30, 2007 through December 31, 2010 and by
adding $24,062,500 to the principal payment due each payment date beginning with
March 31, 2011 through the Tranche B Maturity Date.
          (d) The Commitments of each Additional Term Lender hereunder shall
terminate if the Additional Tranche B Term Loans are not borrowed in full by the
fifth Business Day after the date hereof.
          SECTION 2. Term Loan Amendment. The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the second
paragraph thereof in its entirety and replacing it with the following:
          “The Applicable Rate for Tranche B Term Loans shall at all times be
equal to 2.00% per annum for Eurodollar Loans and 1.00% per annum for ABR
Loans.”
          SECTION 3. Conditions to Effectiveness. The effectiveness of this
amendment is conditioned upon the following:
          (a) The Administrative Agent shall have received counterparts of this
Amendment that, when taken together, bear the signatures of Borrower, each
Subsidiary Loan Party and (i) with respect to the amendments described in
Section 1 hereof, each Additional Term Lender and (ii) with respect to the
amendment described in Section 2 hereof, a number of Tranche B Lenders
representing more than 50% of the outstanding Tranche B Term Loans.
          (b) The Administrative Agent shall have received, on behalf of itself
and the Lenders, an opinion of Dechert LLP, counsel for the Borrower, addressed
to the Administrative Agent and the Lenders and dated the Incremental Facility
Effective Date, addressing such matters as the Administrative Agent may
reasonably request.
          (c) The Administrative Agent shall have received a certificate of the
Borrower dated as of the Incremental Facility Effective Date signed by the Chief
Financial Officer of the Borrower certifying that the conditions set forth in
Section 4.02 of the Credit Agreement have been satisfied in full with respect to
the Additional Tranche B Term Loans.
          (d) All corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto, whether or
not referred to herein, shall be reasonably satisfactory in form and substance
to the Administrative Agent.
          SECTION 4. Representations and Warranties. The Borrower hereby
represents and warrants that as of the date hereof and after giving effect to
the Borrowing of Additional Tranche B Term Loans as contemplated hereby:
     (i) the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects on and as of the
date of hereof (except to the extent that any representation and warranty
expressly relates to an earlier date, in which case

-2-



--------------------------------------------------------------------------------



 



such representation and warranty shall have been true and correct in all
material respects as of such earlier date);
     (ii) no Default has occurred and is continuing; and
     (iii) the net proceeds of the Additional Tranche B Term Loans shall be used
by the Borrower for working capital and general corporate purposes (including
Permitted Acquisitions).
          SECTION 5. Affirmations
          (a) Each Loan Party signatory hereto hereby (i) expressly acknowledges
the terms of this Amendment, (ii) ratifies and affirms its obligations under the
Loan Documents executed by such Loan Party, and (iii) agrees such Loan Documents
remain in full force and effect.
          (b) Each Loan Party signatory hereto hereby reaffirms, as of the
Incremental Facility Effective Date, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated thereby, and (ii) its guarantee of
payment of the Obligations pursuant to the Collateral Agreement and the Liens
granted under the Security Documents continue to secure payment of the
Obligations.
          (c) Each Loan Party signatory hereto hereby acknowledges and agrees
that the acceptance by the Administrative Agent of this document shall not be
construed in any manner to establish any course of dealing on the Administrative
Agent’s or any Lender’s part, including the providing of any notice or the
requesting of any acknowledgment not otherwise expressly provided for in any
Loan Document with respect to any future amendment, waiver, supplement or other
modification to any Loan Document or any arrangement contemplated by any Loan
Document.
          (d) Each Loan Party signatory hereto hereby represents and warrants
that, immediately after giving effect to this Amendment, each Loan Document, in
each case as modified by this Amendment (where applicable), to which it is a
party continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).
          SECTION 6. Reference to and Effect on the Credit Agreement and other
Loan Documents. On and after the Incremental Facility Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring the Credit Agreement, and each reference in each
of the Loan Documents to “the Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as supplemented by this Amendment. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents. From and after the Incremental
Facility Effective Date, the Additional Tranche B Term Loans shall be included
to the same extent as the existing Tranche B Term Loans in any determination of
the “Required Lenders” under the Credit Agreement.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts (and by different parties hereto in separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an

-3-



--------------------------------------------------------------------------------



 



executed counterpart of a signature page to this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment.
          SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



S-1

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their authorized officers as of the date set forth above.

            SELECT MEDICAL CORPORATION,
as the Borrower
      By:   /s/ Martin F. Jackson         Name:   Martin F. Jackson       
Title:   Executive Vice President and Chief Financial Officer        SELECT
MEDICAL HOLDINGS CORPORATION
      By:   /s/ Martin F. Jackson         Name: Martin F. Jackson       Title:  
Executive Vice President and Chief Financial Officer        EACH OF THE
SUBSIDIARIES
LISTED ON SCHEDULE I HERETO
      By:   /s/ Martin F. Jackson         Name:   Martin F. Jackson       
Title:   Executive Vice President and Chief Financial Officer   





--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Stephanie Parker         Name:   Stephanie Parker       
Title:   Executive Director   

-2-



--------------------------------------------------------------------------------



 



         

Schedule I
to the
Incremental Facility
Amendment
SUBSIDIARY LOAN PARTIES

  1.   American Transitional Hospitals, Inc.     2.   Argosy Health, LLC     3.
  Arizona Rehab Provider Network, Inc.     4.   Athens Sports Medicine Clinic,
Inc.     5.   Atlantic Rehabilitation Services, Inc.     6.   Buendel Physical
Therapy, Inc.     7.   C.E.R. — West, Inc.     8.   C.O.A.S.T. Institute
Physical Therapy, Inc.     9.   CCISUB, Inc.     10.   Cenla Physical Therapy &
Rehabilitation Agency, Inc.     11.   Center for Evaluation & Rehabilitation,
Inc.     12.   CenterTherapy, Inc.     13.   Community Rehab Centers of
Massachusetts, Inc.     14.   Crowley Physical Therapy Clinic, Inc.     15.  
Douglas Avery & Associates, Ltd.     16.   Elk County Physical Therapy, Inc.    
17.   Fine, Bryant & Wah, Inc.     18.   Gallery Physical Therapy Center, Inc.  
  19.   Georgia Physical Therapy of West Georgia, Inc.     20.   Georgia
Physical Therapy, Inc.     21.   GP Therapy, L.L.C.     22.   Greater Sacramento
Physical Therapy Associates, Inc.     23.   Gulf Breeze Physical Therapy, Inc.  
  24.   Hand Therapy and Rehabilitation Associates, Inc.     25.   Hand Therapy
Associates, Inc.     26.   Hawley Physical Therapy, Inc.     27.   Hudson
Physical Therapy Services, Inc.     28.   Indianapolis Physical Therapy and
Sports Medicine, Inc.

 



--------------------------------------------------------------------------------



 



  29.   Intensiva Healthcare Corporation     30.   Intensiva Hospital of Greater
St. Louis, Inc.     31.   Joyner Sportsmedicine Institute, Inc.     32.  
Kentucky Rehabilitation Services, Inc.     33.   Kessler Assisted Living
Corporation     34.   Kessler Institute for Rehabilitation, Inc.     35.  
Kessler Occupational Medicine Centers, Inc.     36.   Kessler Orthotic &
Prosthetic Services, Inc.     37.   Kessler Physical Therapy & Rehabilitation,
Inc.     38.   Kessler Professional Services, LLC     39.   Kessler Rehab
Centers, Inc.     40.   Kessler Rehabilitation Corporation     41.   Kessler
Rehabilitation of Maryland, Inc.     42.   Kessler Rehabilitation Services, Inc.
    43.   Metro Rehabilitation Services, Inc.     44.   Michigan Therapy Centre,
Inc.     45.   Monmouth Rehabilitation, Inc.     46.   Northside Physical
Therapy, Inc.     47.   NovaCare Occupational Health Services, Inc.     48.  
NovaCare Outpatient Rehabilitation East, Inc.     49.   NovaCare Outpatient
Rehabilitation, Inc.     50.   NovaCare Rehabilitation, Inc.     51.   NovaCare
Rehabilitation of Ohio, Inc.     52.   P.T. Services Rehabilitation, Inc.    
53.   Peter Trailov R.P.T. Physical Therapy Clinic, Orthopedic Rehabilitation &
Sports Medicine, Ltd.     54.   Physical Therapy Associates, Inc.     55.  
Physical Therapy Institute, Inc.     56.   Physical Therapy Services of the
Jersey Cape, Inc.     57.   Pro Active Therapy of Ahoskie, Inc.     58.   Pro
Active Therapy of Greenville, Inc.     59.   Pro Active Therapy of North
Carolina, Inc.     60.   Pro Active Therapy of Rocky Mount, Inc.     61.   Pro
Active Therapy of South Carolina, Inc.     62.   Pro Active Therapy of Virginia,
Inc.

 



--------------------------------------------------------------------------------



 



  63.   Pro Active Therapy, Inc.     64.   Professional Therapeutic Services,
Inc.     65.   Quad City Management, Inc.     66.   RCI (Colorado), Inc.     67.
  RCI (Exertec), Inc.     68.   RCI (Michigan), Inc.     69.   RCI (S.P.O.R.T.),
Inc.     70.   RCI (WRS), Inc.     71.   Rebound Oklahoma, Inc.     72.  
Redwood Pacific Therapies, Inc.     73.   Rehab Provider Network — East I, Inc.
    74.   Rehab Provider Network — East II, Inc.     75.   Rehab Provider
Network — Indiana, Inc.     76.   Rehab Provider Network — Michigan, Inc.    
77.   Rehab Provider Network — New Jersey, Inc.     78.   Rehab Provider Network
— New York, Inc.     79.   Rehab Provider Network — Ohio, Inc.     80.   Rehab
Provider Network — Pennsylvania, Inc.     81.   Rehab Provider Network of
Colorado, Inc.     82.   Rehab Provider Network of Florida, Inc.     83.   Rehab
Provider Network of Nevada, Inc.     84.   Rehab Provider Network of New Mexico,
Inc.     85.   Rehab Provider Network of North Carolina, Inc.     86.   Rehab
Provider Network of South Carolina, Inc.     87.   Rehab Provider Network of
Texas, Inc.     88.   Rehab Provider Network of Virginia, Inc.     89.  
RehabClinics (GALAXY), Inc.     90.   RehabClinics (PTA), Inc.     91.  
RehabClinics (SPT), Inc.     92.   RehabClinics Abilene, Inc.     93.  
RehabClinics Dallas, Inc.     94.   RehabClinics, Inc.     95.   RPN of NC, Inc.
    96.   S.T.A.R.T., Inc.

 



--------------------------------------------------------------------------------



 



  97.   Select Air II, Inc.     98.   Select Employment Services, Inc.     99.  
Select Hospital Investors, Inc.     100.   Select Medical of Kentucky, Inc.    
101.   Select Medical of Maryland, Inc.     102.   Select Medical of New York,
Inc.     103.   Select Medical Rehabilitation Clinics, Inc.     104.   Select
Medical Rehabilitation Services, Inc.     105.   Select Medical Property
Ventures, LLC     106.   Select Provider Networks, Inc.     107.   Select
Rehabilitation Management Services, Inc.     108.   Select Software Ventures,
LLC     109.   Select Specialty Hospital — Akron/SHS, Inc.     110.   Select
Specialty Hospital — Ann Arbor, Inc.     111.   Select Specialty Hospital —
Arizona, Inc.     112.   Select Specialty Hospital — Augusta/UH, Inc.     113.  
Select Specialty Hospital — Baton Rouge, Inc.     114.   Select Specialty
Hospital — Battle Creek, Inc.     115.   Select Specialty Hospital — Beech
Grove, Inc.     116.   Select Specialty Hospital — Bloomington, Inc.     117.  
Select Specialty Hospital — Brevard, Inc.     118.   Select Specialty Hospital —
Broward, Inc.     119.   Select Specialty Hospital — Central Detroit, Inc.    
120.   Select Specialty Hospital — Charleston, Inc.     121.   Select Specialty
Hospital — Cincinnati, Inc.     122.   Select Specialty Hospital — Colorado
Springs, Inc.     123.   Select Specialty Hospital — Columbus/East, Inc.    
124.   Select Specialty Hospital — Columbus, Inc.     125.   Select Specialty
Hospital — Columbus/University, Inc.     126.   Select Specialty Hospital —
Conroe, Inc.     127.   Select Specialty Hospital — Dade, Inc.     128.   Select
Specialty Hospital — Dallas, Inc.     129.   Select Specialty Hospital —
Danville, Inc.     130.   Select Specialty Hospital — Denver, Inc.

 



--------------------------------------------------------------------------------



 



  131.   Select Specialty Hospital — Des Moines, Inc.     132.   Select
Specialty Hospital — Durham, Inc.     133.   Select Specialty Hospital — Duval,
Inc.     134.   Select Specialty Hospital — Erie, Inc.     135.   Select
Specialty Hospital — Eastern Iowa, Inc.     136.   Select Specialty Hospital —
Evansville, Inc.     137.   Select Specialty Hospital — Flint, Inc.     138.  
Select Specialty Hospital — Fort Smith, Inc.     139.   Select Specialty
Hospital — Fort Wayne, Inc.     140.   Select Specialty Hospital — Gadsden, Inc.
    141.   Select Specialty Hospital — Gainesville, Inc.     142.   Select
Specialty Hospital — Greensboro, Inc.     143.   Select Specialty Hospital —
Greensburg, Inc.     144.   Select Specialty Hospital — Grosse Pointe, Inc.    
145.   Select Specialty Hospital — Gulf Coast, Inc.     146.   Select Specialty
Hospital — Honolulu, Inc.     147.   Select Specialty Hospital — Houston, Inc.  
  148.   Select Specialty Hospital — Huntsville, Inc.     149.   Select
Specialty Hospital — Indianapolis, Inc.     150.   Select Specialty Hospital —
Jackson, Inc.     151.   Select Specialty Hospital — Jefferson County, Inc.    
152.   Select Specialty Hospital — Johnstown, Inc.     153.   Select Specialty
Hospital — Kalamazoo, Inc.     154.   Select Specialty Hospital — Kansas City,
Inc.     155.   Select Specialty Hospital — Knoxville, Inc.     156.   Select
Specialty Hospital — Lake, Inc.     157.   Select Specialty Hospital —
Lancaster, Inc.     158.   Select Specialty Hospital — Lansing, Inc.     159.  
Select Specialty Hospital — Lee, Inc.     160.   Select Specialty Hospital —
Leon, Inc.     161.   Select Specialty Hospital — Lexington, Inc.     162.  
Select Specialty Hospital — Little Rock, Inc.     163.   Select Specialty
Hospital — Little Rock/BMC, Inc.     164.   Select Specialty Hospital —
Longview, Inc.

 



--------------------------------------------------------------------------------



 



  165.   Select Specialty Hospital — Louisville, Inc.     166.   Select
Specialty Hospital — Macomb County, Inc.     167.   Select Specialty Hospital —
Madison, Inc.     168.   Select Specialty Hospital — Manatee     169.   Select
Specialty Hospital — Marion, Inc.     170.   Select Specialty Hospital —
McKeesport, Inc.     171.   Select Specialty Hospital — Memphis, Inc.     172.  
Select Specialty Hospital — Midland, Inc.     173.   Select Specialty Hospital —
Milwaukee, Inc.     174.   Select Specialty Hospital — Nashville, Inc.     175.
  Select Specialty Hospital — New Orleans, Inc.     176.   Select Specialty
Hospital — Newark, Inc.     177.   Select Specialty Hospital — North Atlanta,
Inc.     178.   Select Specialty Hospital — North Knoxville, Inc.     179.  
Select Specialty Hospital — Northeast New Jersey, Inc.     180.   Select
Specialty Hospital — Northeast Ohio, Inc.     181.   Select Specialty Hospital —
Northwest Detroit, Inc.     182.   Select Specialty Hospital — Northwest
Indiana, Inc.     183.   Select Specialty Hospital — Oklahoma City, Inc.    
184.   Select Specialty Hospital — Oklahoma City/East Campus, Inc.     185.  
Select Specialty Hospital — Omaha, Inc.     186.   Select Specialty Hospital —
Orlando, Inc.     187.   Select Specialty Hospital — Palm Beach, Inc.     188.  
Select Specialty Hospital — Panama City, Inc.     189.   Select Specialty
Hospital — Paramus, Inc.     190.   Select Specialty Hospital — Pensacola, Inc.
    191.   Select Specialty Hospital — Phoenix, Inc.     192.   Select Specialty
Hospital — Pine Bluff, Inc.     193.   Select Specialty Hospital — Pittsburgh,
Inc.     194.   Select Specialty Hospital — Pittsburgh/UPMC, Inc.     195.  
Select Specialty Hospital — Plainfield, Inc.     196.   Select Specialty
Hospital — Pontiac, Inc.     197.   Select Specialty Hospital — Quad Cities,
Inc.     198.   Select Specialty Hospital — Reno, Inc.

 



--------------------------------------------------------------------------------



 



  199.   Select Specialty Hospital — Riverview, Inc.     200.   Select Specialty
Hospital — St. Lucie, Inc.     201.   Select Specialty Hospital — Saginaw, Inc.
    202.   Select Specialty Hospital — San Antonio, Inc.     203.   Select
Specialty Hospital — Sarasota, Inc.     204.   Select Specialty Hospital —
Savannah, Inc.     205.   Select Specialty Hospital — Sioux Falls, Inc.     206.
  Select Specialty Hospital — South Dallas, Inc.     207.   Select Specialty
Hospital — Springfield, Inc.     208.   Select Specialty Hospital — Tallahassee,
Inc.     209.   Select Specialty Hospital — Topeka, Inc.     210.   Select
Specialty Hospital — TriCities, Inc.     211.   Select Specialty Hospital —
Tulsa, Inc.     212.   Select Specialty Hospital — Tupelo, Inc.     213.  
Select Specialty Hospital — Western Michigan, Inc.     214.   Select Specialty
Hospital — Western Missouri, Inc.     215.   Select Specialty Hospital —
Wichita, Inc.     216.   Select Specialty Hospital — Wilmington, Inc.     217.  
Select Specialty Hospital — Winston-Salem, Inc.     218.   Select Specialty
Hospital — Wyandotte, Inc.     219.   Select Specialty Hospital — Youngstown,
Inc.     220.   Select Specialty Hospital — Zanesville, Inc.     221.   Select
Specialty Hospitals, Inc.     222.   Select Synergos, Inc.     223.   Select
Transport, Inc.     224.   Select Unit Management, Inc.     225.   SelectMark,
Inc.     226.   SemperCare Hospital of Fort Myers, Inc.     227.   SemperCare
Hospital of Hartford, Inc.     228.   SemperCare Hospital of Lakeland, Inc.    
229.   SemperCare Hospital of Lakewood, Inc.     230.   SemperCare Hospital of
Mobile, Inc.     231.   SemperCare Hospital of Pensacola, Inc.     232.  
SemperCare Hospital of Sarasota, Inc.

 



--------------------------------------------------------------------------------



 



  233.   SemperCare Hospital of Volusia, Inc.     234.   SemperCare Hospital of
Washington, Inc.     235.   SemperCare, Inc.     236.   SLMC Finance Corporation
    237.   South Jersey Rehabilitation and Sports Medicine Center, Inc.     238.
  Southwest Physical Therapy, Inc.     239.   Sports & Orthopedic Rehabilitation
Services, Inc.     240.   Stephenson-Holtz, Inc.     241.   The Orthopedic
Sports and Industrial Rehabilitation Network, Inc.     242.   Vanguard
Rehabilitation, Inc.     243.   Victoria Healthcare, Inc.     244.   Waltham
Physical Therapy Associates, Inc.     245.   Wayzata Physical Therapy Center,
Inc.     246.   West Side Physical Therapy, Inc.     247.   West Suburban Health
Partners, Inc.

 